 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEast Tennessee Packing Company/Selecto Meats,Inc. and United Food and Commercial Workers,District Lodge 405. Case 10-CA-1821811 May 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 14 September 1983 Administrative LawJudge Leonard N. Cohen issued the attached deci-sion. The General Counsel filed exceptions and asupporting brief, Respondent East Tennessee Pack-ing Company filed cross-exceptions and an answer-ing brief, and Respondent Selecto Meats, Inc. filedan answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions, cross-exceptions,and briefs and has decided to affirm the judge's rul-ings, findings,' and conclusions and to adopt therecommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.I We hereby correct certain inadvertent factual errors in the judge'sdecision which do not affect the result of the case. Under heading "A.East Tennessee's Operation," the statement that East Tennessee's salesamounted to "over 750 pounds per week" is changed to "over 750,000pounds per week." Under heading "B. East Tennessee's Financial Prob-lems," the total net loss of East Tennessee over a 2-1/4 year period ischanged from "approximately $813,000" to "approximately SI,815,000."In fn. 12, the name of the second corporation is changed from "SelectoInternational Food, Inc." to "Selecto Institutional Food, Inc." Underheading "C. Selecto's Operation," the reference to Welton Shealy, Selec-to's vice president, as a member of East Tennessee's board of directors isdeleted; the record only reflects that he served as an officer of East Ten-nessee Packing Company.DECISIONSTATEMENT OF THE CASELEONARD N. COHEN, Administrative Law Judge. Thiscase was heard before me on January 26, 1983, in Chat-tanooga, Tennessee. The charge and amended chargewere filed on June 1, 1982,1 and July 12, respectively, byUnited Food and Commercial Workers, District Lodge405, herein called the Union. The complaint whichissued on July 15 alleges that East Tennessee PackingCompany, herein called East Tennessee, and SelectoMeats, Inc., herein called Selecto, violated Section8(a)(5) and (1) of the National Labor Relations Act. Thegravamen of the complaint is that Selecto is the alter egoI Unless otherwise stated, all dates referred in 1982.270 NLRB No. 93of East Tennessee and that, when East Tennessee ceasedbusiness operations under its own name on May 21 andthereafter commenced a new nonunion operation onMay 23 under the name of Selecto, it did thereby violateSection 8(a)(5) by refusing to bargain over the scope andduration of employee layoffs, unilaterally changing thewages, fringe benefits, and other terms and conditions ofemployment, failing and refusing to give effect to the ex-isting collective-bargaining agreement including thoseprovisions relating to the selection and retention of em-ployees and, finally, refusing to recognize and bargainwith the Union as the representative of Selecto's employ-ees. Respondent East Tennessee and Selecto by their re-spective answers denied any alter ego status and therebydenied the commission of any unfair labor practices.All parties were afforded full opportunity to partici-pate, to present relevant evidence, to examine and cross-examine witnesses, to argue orally, and to file writtenbriefs. Counsel for the General Counsel, counsel for EastTennessee, and counsel for Selecto each filed writtenbriefs which have been carefully considered. From theentire record in this case and from my observation of thedemeanor of the witnesses, I make the followingFINDINGS OF FACTI. JURISDICTIONJurisdiction is not in issue. Respondent East Tennesseeand Respondent Selecto each admit that it is a Tennesseecorporation doing business in Knoxville, Tennessee. Fur-ther, each admits that it meets the Board's direct inflowstandard. Accordingly, I find that Respondent East Ten-nessee and Respondent Selecto each were at all timesmaterial herein employers engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act and that itwould effectuate the purposes of this Act for the Boardto assert its jurisdiction.II. LABOR ORGANIZATION INVOLVEDEast Tennessee and Selecto each admit, and I find andconclude, that the Union is, and has been at all times ma-terial herein, a labor organization within the meaning ofSection 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. East Tennessee's OperationThe material facts are not in dispute. At the time of itsclosure in May 1982, East Tennessee, under the directionof its president David Traver, operated as a large full-scale regional meat packer. As such, it slaughteredhogs,2 prepared and sold fresh pork items, and manufac-tured and sold a full line of packing items such as slicedbologna, luncheon meats, smoked meats, and slicedbacon. Additionally, it produced and sold lard and off-line items such as hogs' tails and feet. East Tennesseeemployed approximately 275 production and mainte-2 In January 1980 East Tennessee discontinued its cattle slaughteringoperation.520 EAST TENNESSEE PACKING CO.nance employees3 in one of the 25 separate and distinctdepartments located in the approximately 196,000-square-foot building which housed both its production facilitiesas well as corporated offices.4East Tennessee sold all ofthe manufactured or processed meat products, whichamounted to over 750 pounds per week, under the brandname "Selecto." Of its average monthly sales whichwere in excess of $4-1/2 million, over 95 percent weredirectly attributable to products it prepared, manufac-tured, and processed.With a sales force of approximately 40, East Tennesseeoperated primarily within a 250-mile radius of the Knox-ville area, with much of its business coming from truck-load sized sales made to large retail chain stores locatedwithin both the primary service area as well as a limitedportion of Florida. In fact, well over 35 percent of EastTennessee's total sales volume were the result of salesmade to just some 20-odd customers.East Tennessee was established in 1895 by J. B.Madden. The 1000 shares of East Tennessee stock aredistributed as follows:J. B. Madden TrustD. G. Madden Trust-AD. G. Madden Trust-BR. E. Madden TrustH. H. Slatery Jr.David TraverJames Smith Jr.University of TennesseeMargaret Gillespie51089101238070621040The remaining 15 shares are owned by either various in-dividuals or held as treasury stock.David Traver, East Tennessee's president since 1972,and one of its four board members, was the grandson ofthe founder J. B. Madden, and the nephew of R. E.Madden and G. G. Madden. Traver and James Smith Jr.,owner of 62 shares, are first cousins.All of the trusts which control the majority of EastTennessee stock are administered by the trust departmentof Part National Bank of Knoxville, Tennessee, hereincalled Park National. The trustees for the J. B. MaddenTrust and the D. G. Madden Trust-B were Traver,James Smith Jr., and Park National itself.5While Traverowned only 7 percent of the stock in East Tennessee, hismother has a 20-percent interest in the J. B. MaddenTrust. Under the terms of that trust, Traver and hisbrother each receive one-half of their mother's interest,or 51 shares each, at the time of her death.Park National's interest in East Tennessee is not limit-ed to its fiduciary role as a trustee of the several trustsowning East Tennessee stock. As will be discussed, infra,at all times Park National was a major creditor of EastTennessee with loans amounting to $400,000 throughoutthe period in question. Traver served on the bank's3 This number had been reduced in the last year from a high of ap-proximately 350.4 The discontinued cattle kill area occupied only approximately 10,000square feet or slightly more than 5 percent of the entire building.I The record is silent as to who the other trustees are in the othertrusts owning East Tennessee stock.board of directors, while his cousin and co-trustee, JamesSmith Jr., served as chairman of the bank's board of di-rectors. To confuse the situation further, East Tennesseeowns 22,800 shares out of the approximately 400,000shares of outstanding Park National stock.B. East Tennessee's Financial ProblemsIn 1980, East Tennessee began experiencing serious fi-nancial problems. For that year it lost approximately$467,000. These financial woes continued into 1981 at adisturbingly increasing rate. Thus, in the first 4 monthsof 1981, East Tennessee suffered losses in excess of$370,000. For the next 3 months of 1981, East Tennesseesuffered an additional loss of $430,000. The final 5months of 1981 showed only a slight improvement witha loss for that period amounting to approximately$379,000. The financial picture for the first 3 months of1982 were no better, with East Tennessee losing an addi-tional $169,000. Thus, over a 2-1/4 year period, EastTennessee suffered the total net loss of approximately$813,000.Commencing in about mid-1981 when the above-citedtrend became truly alarming, East Tennessee and ParkNational, in its dual role as fiduciary and major credi-tor,6took steps to attempt to save the situation.Traver, as president and chief operating officer of EastTennessee, attempted to attack the situation of severalfronts simultaneously. Thus, he took measures to reduceoperating expenses. In this regard, he cut the work forceby some 100 people, as well as instituting other less dras-tic cost-saving steps. Further, starting in August 1981and continuing well into the spring of 1982, East Tennes-see, through Traver and others not directly involved inEast Tennessee's day-to-day management, sought majorand significant concessions from the Union which hadrepresented East Tennessee's production and mainte-nance employees since 1964. The concessions which itsought from certain terms and conditons of the last inthe series of collective-bargaining agreements coveringAugust 1980 through August 1983 amounted to ademand for a substantial rollback in wages and the elimi-nation of future COLA increases. Despite the predictionof dire consequences that would befall if the Union failedto acquiesce in the sought-for concessions, East Tennes-see was unable to secure any significant relief from theUnion.7I While the Park National loan of $400,000 was not insignificant, itwas relatively minor when compared to the $2.2 million debt owned toCitizen's Fidelity Bank of Louisville, Kentucky.7 In a January 21 letter to all employees, Traver indicated the serious-ness of the situation when he outlined three alternatives open to EastTennessee. Alternative one called for East Tennessee to cease all oper-ations and liquidate its property. Alternative two was to operate as a dis-tribution warehouse selling "Selecto" products manufactured by othercompanies and thus become merely a jobber of pork items. Alternativethree was to continue its present operations on a profitable basis with re-duced operating costs. It was in connection with this third alternativethat Traver sought the wage concessions mentioned above.As will be seen infra, Traver, in effect, adopted alternative two whenhe later formed Selecto.521 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEast Tennessee also during this time frame sought tosell its business. In furtherance of this goal, in April 1981it retained the services of a nationally known and experi-enced management consultant, W.W. McCallum. DespiteMcCallum's efforts over a year's time, only two pros-pects appeared.The first of these was a firm proposal by Bluebird,Inc., a meat packing company located in Philadelphia,Pennsylvania. Bluebird offered to purchase the inventoryof East Tennessee and collect its accounts receivable. Itwould not have continued East Tennessee's productionoperation in Knoxville. After 2 months of negotiations,Bluebird made a modified proposal which McCallum andTraver recommended to the special oversight committeecreated by the trust committee of Park National. Theoversight committee, which was composed of three inde-pendent business/members of the bank's board of direc-tors, recommended against the offer on the grounds thatit called for East Tennessee and its shareholders to retainsubstantial risks. The recommendation of the oversightcommittee was thereafter adopted by the trust commit-tee. Neither Traver nor James Smith Jr. participated inthese decisions.8The second possible buyer appeared in October 1981.At that time officials of John Morrell & Company ofChicago, Illinois, expressed an interest in purchasing EastTennessee apparently on a basis similar to Bluebird's pro-posal. However, at some unspecified point during late1981, Morrell withdrew from these discussions. Al-though McCallum continued his efforts thereafter, hewas unsuccessful in obtaining any other interested poten-tial buyers.On April 12 the trust committee of Park National con-vened a special meeting to discuss East Tennessee's dete-riorating situation. At this meeting, the state of East Ten-nessee's financial condition was discussed in some detail.Among the factors mentioned was Citizen's FidelityBank's stated intention to terminate East Tennessee'scredit and request a liquidation of its $2.2 million loan.After some discussion, the trust committee determinedthat in order to stop losses and preserve assets, it was"necessary to immediately curtail expenditures and bringthe operation of the Company to a close as expeditiouslyas possible."9The trust committee further resolved that8 In setting up the trust, the will of J. B. Madden provided that itstrustee and executor, the East Tennessee Savings Bank, an apparent pre-decessor of Park National, act along with J. B. Madden's three sons astrustees of the trust. The will further provided that the sons/trustees didnot have the right to sell or dispose of the stock in East Tennessee, withthose rights being lodged exclusively with the bank/trustee.Both Traver and Smith Jr., served on the two trusts as successor co-trustees. It is not clear why neither participated with Park National ascotrustees in voting on the Bluebird proposition and the later April 12proposition to cease operations. Whether Traver and Smith were prohib-ited from voting by the terms of the J. B. Madden will or whether theyabstained out of some fiduciary responsibility is not clear. In any event,the record is clear that it was the trust department of the Park National,and not Traver and/or Smith Jr., who passed on these decisions as ma-jority stockholder.D While the Aprill2 resolution called for this action to be taken within30 days of the meeting, it was subsequently amended to expand the dead-line to May 22.the other trustees were requested to join in calling for aspecial board of director's meeting to authorize EastTennessee's management to carry out its desires and rec-ommend to the stockholders a plan of liquidation cover-ing, inter alia, "The possible sale of the HRI Divison, thebrand name and sales division, to third parties includingTraver or assigns."10By letter dated April 14, Traver notified the Union ofEast Tennessee's intention to cease all operations by May22 and, by letter dated and posted on April 16, Traverinformed the employees that East Tennessee would im-plement the phase-out previously outlined in its April 14letter to the Union.By letter dated May 12, Traver informed the Unionand its members that its continuing efforts to sell EastTennessee had thus far proved futile and that it was,therefore, forced to permanently lay off nearly 100 pro-duction and maintenance employees effective May 14,with the remainder to be laid off effective May 21. Thisletter further states:We are continuing our efforts to sell the "Selecto"brand and its "goodwill" in the hope that someonemight warehouse and sell Selecto products in thepresent trade area. If we are successful, the purchas-er will be able to consider the employment applica-tions of former East Tennessee Packing Companyemployees and some jobs might be continuedbeyond the time of sale.Traver did not indicate to the Union at this time thathe was then considering becoming "the purchaser" men-tioned above. As will be discussed infra, Traver resignedas president effective on May 20 to pursue just such acourse of action.On May 20 Traver, by notice posted to employees, in-formed them that effective on Sunday, May 23, hewould become the president of the two newly formedcorporations, Selecto Meats, Inc., and Selecto Institution-al Foods, Inc. That same day he further notified EastTennessee's employees that Selecto Meats, Inc., was pur-chasing the "Selecto" trademark and would be leasingcertain of East Tennessee's assets. The notice furtherstated that Selecto would need approximately 30 employ-ees to be employed in the distribution, warehousing, andprocessing department and that former East Tennesseeemployees could apply and be interviewed on Saturday,May 22, for those positions.On May 21, East Tennessee's final day of operation,the Union's business manager and secretary-treasurerBilly Atnip went to the plant and met with East Tennes-see's secretary-treasurer W. E. Godwin to discuss the ef-fects of the closing on the employees." During the'0 The HRI Division was a separate manufacturing and sales divisionof East Tennessee which served hotel, restaurant, and institutional cus-tomers exclusively.I I During the hearing, counsel for the General Counsel categoricallystated that the only predicate for the 8(a)(5) complaint allegations wouldbe on the basis of a finding of alter ego status. She agreed that shouldalter ego status not be found, those portions of the complaint would bedismissed. There is no allegation that Respondent failed to bargain aboutthe effects of East Tennessee's closure.522 EAST TENNESSEE PACKING CO.course of this discussion, Atnip asked if the plant hadbeen sold. When Godwin replied that it had not, Atnipmentioned Traver's May 20 notice stating that Selectowould be hiring some 30 employees on May 22. Godwin,who Atnip knew had been out of town prior to themorning of May 21, denied at that time any knowledgeof a sale.C. Selecto's OperationFollowing Park National's April 12 decision to ceaseEast Tennessee's operation in late May, Traver began in-vestigating the possibility of purchasing certain of theassets of East Tennessee and operating on a jobber basis.In furtherance of this plan, Traver explored the possibili-ty of establishing a line of credit with a local bank. Inmid-May when he was apparently satisfied he couldsecure the needed financing from both First AmericanBank of Knoxville and from a major supplier, he retainedthe services of a law firm with no connection to EastTennessee and authorized the formation of Selecto. 12Traver owned all the shares of Selecto which he capital-ized at $20,000. About this same time, Traver submittedhis resignation as president and chairman of the board ofEast Tennessee as well as from the several trusts owningEast Tennessee stock on which he served as trustee.Following these actions Traver and Godwin, servingas the representative of East Tennessee's board of direc-tors, met between May 21 and May 23 and negotiatedthe purchase and/or lease of certain of East Tennessee'sassets.13 Specifically, Selecto agreed to purchase boththe brand or trade name "Selecto"'4and the inventoryon hand, s as well as a lease with an option to buy asmall portion of East Tennessee's equipment."' The fullpurchase price of these items amounted to between$734,000 and $749,000.17Additionally, Selecto rented on a month-to-monthbasis approximately 37,000 square feet of East Tennes-see's facility,s1and agreed to collect East Tennessee's12 A second corporation, Selecto International Food, Inc., was alsoformed at the same time. However, Traver was unsuccessful in obtaininginterested investors so that corporation remained dormant and the hotel,restaurant, and institutional trade was initially made part of Selecto's op-eration.t Both Traver and Godwin testified as to the importance that any saleinvolving inventory be made immediately, and that no hiatus period bepermitted to occur between East Tennessee's demise and Selecto's cre-ation. First, the inventory was primarily composed of perishable fooditems bearing date stamps. Secondly, if timely deliveries were not madeto customers as expected, Selecto brand products could lose shelf spacein this highly competitive field.i4 The price set was S.0175 per pound of meat sold during a 3-yearperiod with a minimum of S75.000 and a maximum of $90,000.iS Godwin, using established industrywide practices. priced the inven-tory at $627,000.'6 The purchase price of the equipment first leased and then later pur-chased by Selecto in the summer of 1982 was $32,000. The remaining 97percent of East Tennessee's equipment was turned over to a Chicago. Il-linois firm for sale." In July, Selecto made payments to East Tennessee covering the fullpurchase price of the inventory and equipment.iR This amounted to approximately 20 percent of the total space uti-lized by East Tennessee. In December 1982 Selecto moved all but its of-fices out of East Tennessee's building.accounts receivable for a fee of one-half of I percent ofthe amount collected. Further, Selecto agreed to acquireby lease or purchase the automobiles and trucks EastTennessee had leased.19These undertakings are reflected in a memorandum ofunderstanding executed by Traver and Godwin on May23. In late July the parties executed, effective back toMay 23, separate and complete agreements coveringeach of these items in great detail.Initially Selecto hired approximately 34 employees,with 13 being assigned to the HRI division. Of the fiveseparate departments operating at its inception, only theHRI divison or department engaged in any manufactur-ing at all.20There the manufacturing was limited to thepreparation of hamburger patties, steaks, and chopswhich were cut from boxed meat. Sometime in late 1982,work in that division ceased and its employees laid off.With the limited exception of the HRI division re-ferred to immediately above, Selecto has from the startoperated essentially as a wholesale distributor, merely re-packaging and placing its brand name Selecto on itemsmanufactured and processed by others.Selecto sales during the year 1982 ranged from be-tween approximately I million pounds per month to ap-proximately 690,000 pounds per month with the dollaramount received for such sales ranging from between$1,325,850 per month and S853,000. Unfortunately, bothhave declined in the months immediately preceding thehearing and, as of the time of the hearing, RespondentSelecto employed only approximately 12 production andmaintenance employees.Selecto has retained none of East Tennessee's majorcustomers and does not service with its staff of some 12salesmen many of the geographic areas previously servedby East Tennessee.As noted above, Traver owns 100 percent of the stockin Selecto. Other than Traver himself, only WeltonShealy, Selecto's vice president, served as an officer anda member of East Tennessee's board of directors.D. Alleged 8(a)l1) ConductThe complaint alleges one incident of independent8(a)(1) conduct. In support of the allegation that Re-spondent unlawfully threatened employees with layoffbecause of their membership in or activities on behalf ofthe Union, counsel for the General Counsel called onewitness, former employee Don A. Widener. Widener tes-tified that, on May 21, he and another employee,Howard Davis, were working in the lard manufacturingdepartment when Supervisor Ted Davenport came intothe area. Davenport and Davis then had the followingconversation regarding who Selecto might hire. Davissaid to Davenport, "I don't guess they want anyone withage." Davenport answered "probably not." Davis thensaid, "Or anybody that's got anything to do with the1' In an agreement with the leasing company, Selecto retained theleases on some of the cars and trucks previously leased by East Tennes-see. These vehicles continued to display the Selecto name.20 All Selecto employees, whether they be production and mainte-nance employees, sales employees, clericals, and/or supervisors wereformer East Tennessee employees.523 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion." Davenport nodded his head in apparent agree-ment. Davenport was hired by Selecto as rank-in-file.While it is possible that a supervisor could be found tohave engaged in an unlawful threat by the mere noddingof his head in response to a statement or question posedby an employee, this is not such a case. I do not find thatDavenport's conduct amounts to an unlawful coerciveintrusion into employees' Section 7 rights. Accordingly, Irecommend that this complaint allegation be dimissed.E. ConclusionsThe Board in its recent decision in Fugazy ContinentalCorp., 265 NLRB 1301 (1982), reiterated the criteria re-quired to support an alter ego finding:...we must consider a number of factors, no oneof which, taken alone, is the sine qua non of alterego status.sAmong these factors are: common man-agement and ownership;6common business pur-pose, nature of operations, and supervision;7common premises and equipment;8common cus-tomers, i.e., whether the employers constitute "thesame business in the same market";9as well as thenature and extent of the negotiations and formalitiessurrounding the transaction.'0We must also consid-er whether the purpose behind the creation of thealleged alter ego was legitimate or whether, instead,its purpose was to evade responsibilities under theAct. 1'I NLRB v. Tricor Products, Inc., 636 F.2d 266, 269 (10th Cir.1980), affg. 239 NLRB 65 (1978); Crawford Door Sales Company.Inc., 226 NLRB 1144 (1976).s Radio and Television Broadcast Technicians Local Union 1264v. Broadcast Service of Mobile, Inc., 380 U.S. 255, 256 (1965).7 Crawford Door Sales, supra; Farmingdale Iron Workers, Inc.,249 NLRB 98, 106 (1980).8 Dovis Industries, Inc., 232 NLRB 946 (1977); J. M. TanakaConstruction, Inc., 249 NLRB 238 (1980); SFS Painting d Drywall,Inc., 249 NLRB Ill (1980).s International Harvester Co. and Muller International Trucks.Inc., 247 NLRB 791 (1980); Crawford Door Sales, supra.'o Flite Chief Inc., 230 NLRB 1112 (1975); Scott Printing Corp.,237 NLRB 593 (1978).1' Southport Cao. v. NLRB, 315 U.S. 100, 106 (1942); RegalKnitwear Co. v. NLRB, 324 U.S. 9, 14 (1944). See also House ofKoscot Development Corp. v. American Line Cosmetics, Inc., 468F.2d 64, 66 (5th Cir. 1972) wherein the court stated the traditionalalter ego rule that it would "pierce the corporate veil" when "nec-essary to prevent injustice."Applying these principles to the record before me, Ifind that the General Counsel has not established that Se-lecto was the alter ego of East Tennessee.The differences in the nature of the operations of thetwo enterprises are real, significant, and material. EastTennessee operated as a full-scale regional packing housewhich, with a production force of some 275 employees,slaughtered, processed, and manufactured a full line ofmeat products. Selecto on the other hand commenced itsoperations with a production force of less than 35 em-ployees. It operated solely as a jobber for meat productsinitially manufactured and processed by others. Selectoused only approximately 3 percent of East Tennessee'sequipment and initially only physically occupied approxi-mately 20 percent of its facility. While both entities soldand shipped processed meat products bearing the brandname "Selecto," neither sold in the same market areasnor to the same large retail grocery outlet chains as didEast Tennessee. Further, Selecto sales amounted in bothpoundage and dollars to no more than approximatley 25percent of East Tennessee's. Finally, East Tennessee hadsecured loans in excess of 2.6 million to Park Nationaland to a Louisville Kentucky bank, while Selecto operat-ed with a fraction of that amount of credit available forits use from two totally different sources.Counsel for the General Counsel discounts the impor-tance of such differences and instead urges that based onTraver's role in each company and certain other similari-ties discussed in previous subsections hereof, I find thatSelecto is a mere continuation of East Tennessee, albeitoperating on a more limited basis. I disagree. The differ-ences noted are so significant that even assuming ar-guendo the presence of common ownership, they negateany conclusion that the two enterprises shared an identi-cal or common business purpose, operation, equipment,or customers.Counsel for the General Counsel argues that, notwith-standing any differences in the two enterprises' oper-ations, Selecto was established by Traver "to escape theburdens imposed by a collective-bargaining agreement"and as such, was a "mere disguised continuance" or alterego of East Tennessee, a company also owned or finan-cially controlled by Traver. Again I disagree. Both com-panies have similar management and supervision withTraver clearly controlling the labor relations of each.This control, however, is not dispositive on the issue ofcommon ownership or financial control.Traver, the sole shareholder of Selecto, owned 7 per-cent of the stock in East Tennessee, with a potential ofinheriting another 5 percent through his mother. Despitethis minority interest, counsel for the General Counselcontends that Traver had actual control of East Tennes-see by virtue of his serving along with his cousin, JamesSmith Jr., as successor cotrustees of the two trustsowning over 60 percent of the outstanding shares of EastTennessee.For this contention to carry the day, several key fac-tors must be found or inferred. First, Smith's interest inEast Tennessee must be treated as totally under the influ-ence and control of Traver, and secondly, Smith andTraver, as cotrustees of the two trusts, must processpower of ownership. Neither factors are present or fairlyinferable.The Board has found substantially identical ownershipsituations where both enterprises were either whollyowned by members of the same family or nearly totallyowned by the same individual. 21 However, in makingsuch findings the Board does not view legal ownershipin a vacuum, but instead looks to the totality of the cir-cumstances to determine where the real control exists.Thus, in finding substantial identical ownership, theBoard considers the substantial identity of business pur-poses and operations of the two entities, the purpose of1I See J. M. Tanaka Construction, 249 NLRB 238, 241 (1980), andcases cited in fn. 29. Crawford Door Sales, 226 NLRB 1144 (1976).524 EAST TENNESSEE PACKING CO.the formation of the second entity, the particular charac-ter of the closed or family corporation, and whether oneindividual or a group of individuals dominates the man-agement of both entities. The record evidence regardingthose factors is insufficient to warrant a finding of sub-stantial identical ownership necessary to support an ulti-mate finding of alter ego status.First, as noted above, there is not substantial identityof purpose or operations of East Tennessee and Selecto.Secondly, as will be discussed infra, Selecto was notformed or created for the purpose of avoiding its obliga-tion under the collective-bargaining agreement. Andthird, no independent evidence was offered that Smith,as cotrustee of the trusts controlling East Tennessee, al-lowed his cousin a free and unfettered hand in all deci-sions affecting East Tennessee's management. In view ofthese circumstances, it would be improper to treat Smithand Traver's interest in East Tennessee as one.Even a contrary conclusion would not, however,affect the ultimate question of who had financial controlof East Tennessee. As noted above, according to the willof J. B. Madden, only the successor bank trustee had theright to sell or dispose of the stock in East Tennessee.Whether both Traver and Smith chose to withdraw fromthe decisionmaking process on East Tennessee's ultimatefuture based on this restriction or whether they with-drew to avoid any potential fiduciary conflict is notclear. What is clear is that neither of these trustees par-ticipated with the third trustee who made the decisionsinitially not to sell to Bluebird and subsequently to liqui-date. Thus, neither Traver nor Smith even shared, otherthan in making recommendations that were rejected, inthe key decisions relating to East Tennessee's very exist-ence.Finally, I turn briefly to the evidence relating to thepurpose and circumstances surrounding the formation ofSelecto. As previously discussed, the decision to liqui-date East Tennessee was Park National's not Traver's.While Traver, as president of East Tennessee, soughtwage concessions from the Union, this was done in aneffort to enable East Tennessee to continue operations asa large regional packing house. When these efforts failedand the substantial losses continued to rise, Park Nation-al, as the trustee controlling financial interest, decidedthat in order to save shareholders' equity, East Tennes-see should cease operations and liquidate all assets, in-cluding inventory and brand name.Traver then resigned his position with East Tennesseeand his membership on the trusts and proceeded to nego-tiate at arms length with East Tennessee's treasurer tobuy certain of the assets at their market value. With thisaccomplished, Traver was then able to set up a newcompany. That the changeover from East Tennessee toSelecto was accomplished quickly and without anyhiatus is clear. However, it is equally clear that time wasof the essence and that any delay in this regard wouldhave both damaged the perishable inventory as well asrisked losing all-important shelf space then reserved forSelecto brand name products.This simply is not a situation where a second entity iscreated as a "mere disguised continuance" of an old em-ployer for the purpose of avoiding the effect of laborlaws.22Accordingly, I recommend this allegation be dis-missed in its entirety.CONCLUSIONS OF LAW1. Respondent East Tennessee Packing Company andRespondent Selecto Meats, Inc., are each employers en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. United Food and Commercial Workers, DistrictLodge 405, is a labor organization within the meaning ofSection 2(5) of the Act.3. Selecto Meats, Inc., is not an alter ego of East Ten-nessee Packing Company and, therefore, neither Re-spondent Selecto Meats, Inc., nor Respondent East Ten-nessee Packing Company has violated the Act as alleged.On these findings of fact and conclusions of law andon the entire record in this case, I issue the followingrecommended 2 3ORDERThe complaint is dismissed in its entirety.22 As the Board noted in a similar context, a contrary conclusionwould have the effect of precluding a bona fide sale of a business to anynew enterprise whose stockholders included one who formerly held a mi-nority interest in a closed enterprise, since in all those situations therewould be some continuty of direction and control. Morton's I G.A. Food-liner, 240 NLRB 1246 fn. 2 (1979).a2 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses525